Reynolds, J. (dissenting).
I vote to affirm. The case presented only a question of fact for the jury and they had ample evidence upon which to base their verdict against General Motors.
Greenblott, Main and Larkin, JJ., concur with Herlihy, P. J.; Reynolds, J., dissents and votes to affirm in an opinion.
Judgment modified, on the law and the facts, by reversing so much thereof as granted judgment in favor of the Board of Education and David Bell against General Motors, and a new trial ordered, in the interests of justice, on the causes of action asserted in the third-party complaint, with costs to abide the event, and, as so modified, affirmed, with costs to plaintiffs.
*72Settle order on notice.